Citation Nr: 1033915	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) with peptic ulcers.

4.  Entitlement to service connection for a chronic sinus/nasal 
disorder (claimed as sinusitis).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to March 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for 
hypertension, GERD, and degenerative disc disease of the lumbar 
spine, the Board characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board has recharacterized the sinusitis claim, as reflected 
on the title page, to reflect more accurately the symptoms 
claimed by the Veteran.  While the Veteran has used the term 
sinusitis, he has reported various sinus and nasal symptoms which 
are not limited to a particular diagnosis.  Although a layperson 
may testify as to the symptoms he can observe, he generally is 
not competent to provide a diagnosis that requires the 
application of medical expertise to the facts presented, which 
includes the claimant's description of history and 
symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. 
Feb 17, 2009).

The claims for an initial compensable rating for GERD and for 
service connection for a chronic nasal/sinus disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.

The issues of service connection for scars of the left 
shoulder, knee, back, chest, and abdomen have been raised 
by the record but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine 
is manifested by forward flexion to 96 degrees which is 
functionally limited to greater than 30 degrees but not greater 
than 60 degrees; there are no incapacitating episodes requiring 
bed rest prescribed by a physician.  

2.  The Veteran's hypertension is manifested by diastolic 
pressure that is predominantly less than 100, systolic pressure 
that is predominantly less than 160, and a history of diastolic 
pressure that is predominantly less than 100.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent 
for degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5242, 5243 
(2009).

2.  The criteria for a initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, DC 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claims for a higher initial rating arise from 
the Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service records.  In addition, the 
Veteran was afforded a VA examination in April 2005.  This 
examination was adequate because it was performed by a medical 
professional based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Board 
acknowledges the contention of the Veteran's representative that, 
regarding the lumbar spine evaluation, the extents of pain 
associated with motion are "unclear."  A review of the April 
2005 examination report does not support the representative's 
assertions.  As discussed below, after reporting all measured 
ranges of motion, the examiner reported that pain was evident on 
extension and right rotation at the end of motion.  This clearly 
indicates that no pain was evident with other types of motion and 
the figures reported for extension and right rotation represent 
the ends of pain-free motion.  This is consistent with 
examination requirements, and additional findings are not 
necessary.  

Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court noted an 
important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Back Claim

In the August 2005 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
degenerative disc disease of the lumbar spine.  

The Board notes initially that service connection has been 
granted and a separate rating assigned for left sciatica.  The 
Veteran's notice of disagreement specified the 20 percent rating 
assigned for the low back.  Accordingly the rating assigned for 
left sciatica is not on appeal.  

Disabilities of the spine are rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), which encompasses such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle spasm, 
and tenderness.  DC's 5235-5243 are included.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height.  

A 20 percent rating requires that forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent rating requires that forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Higher ratings require unfavorable ankylosis of either the entire 
thoracolumbar spine or unfavorable ankylosis of the entire spine, 
including the cervical portion.  38 C.F.R. § 4.71a, DC's 5235-
5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  See also Plate V.

Alternatively, the Veteran's degenerative disc disease may be 
rated in accordance with the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Under that 
schedule, a 60 percent rating is available with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  A 40 percent rating is available with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 20 
percent rating is appropriate with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

A VA examination was provided in April 2005.  The examiner 
reported that the Veteran has had chronic recurring low beck pain 
for years, which led to a left L4-5 hemilaminactomy in 1995.  He 
now has chronic low back pain radiating to the left leg, to the 
top of the left foot.  This pain in the low back worsens if he 
sits greater than an hour or stands greater then 30 minutes.  
Repeated twisting and bending will increase the pain.  If he 
walks up three steps he has increasing pain.  During the past 
year the Veteran estimates missing 12 days of work because of his 
back pain.  Since he started his current job, he has no missed 
work time.

Physical examination revealed a loss of normal lumbar lordosis.  
The examiner measured 96 degrees of forward flexion, and 7 
degrees of extension.  Pain was evident with the extension at the 
end of motion.  The Veteran also had 30 degrees of right and 45 
degrees of left rotation, 33 degrees of right lateral and 32 
degrees of left lateral flexion.  Pain was evident on extension 
and right rotation at the end of motion.  There were no 
additional limitations to range of motion after repetitive 
motion.  There were no flare-ups.  There were no palpable spasms.  
The Veteran walked with a normal gait and station.  He moved 
quickly and easily and was in no distress.  He arrived using no 
assistive devices. 

The Veteran was noted to be doing a desk job and said that he 
needs to get up and move around every 35-40 minutes for about ten 
minutes or so to reposition.  Concerning his usual activities, he 
does no lawn mowing and when he does the dishes, he needs to 
stand on a rubber pad.  He does no snow shoveling.  He plays no 
basketball, football, or softball with his children.  He does no 
running.  He is able to walk unrestricted but he walks at a 
slower pace.  He limits his lifting to about 40- 45 pounds.  When 
he is sleeping, he needs to reposition.

Based on the examination results, the Board finds that the 
requirement for a disability rating greater than 20 percent under 
the General Rating Formula are not met.  In particular, forward 
flexion of the thoracolumbar spine is not limited to 30 degrees 
or less, and there is no favorable ankylosis of the entire 
thoracolumbar spine.  The Board has considered the effect of the 
limitations on daily activities reported by the Veteran, but 
finds them consistent with the limitation of motion reported.  
Moreover, based on the objective reports of pain, which did not 
additionally limit motion beyond the measured ranges.  As 
repetitive motion did not cause additional limitation, the 
overall functional limitation is accurately reflected in the 
measured ranges of motion, and there is no basis for a higher 
evaluation on the basis of the DeLuca factors.  Regarding 
alternative evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
the examiner found no documentation of bed rest prescribed by a 
physician, and the Veteran has not asserted that he has such 
episodes.  Accordingly, a higher rating is not permitted under 
that method. 

While the matter of the evaluation of left sciatica is not before 
the Board, it has considered whether a separate rating is 
appropriate for neurologic impairment of the right lower 
extremity, or other associated neurologic impairment.  The 
examiner reported a normal neurologic examination in April 2005.  
Deep tendon reflexes of the knees and ankles were symmetrical and 
normal.  Great toe dorsiflexion strength was symmetrical and 
normal.  The Veteran maintained pinprick to dull discrimination 
in the lower extremities bilaterally.  There was no dermatomal 
decrease in pinprick sensation.  In addition, the musculature of 
the lower extremities was symmetrical and normal, straight leg 
raising was negative, and cranial nerve and cerebellar functions 
were normal.

The Board is aware of the Veteran's contentions regarding his low 
back; however, these have been considered in the discussion 
above.  On his VA Form 9, the Veteran expressed his concern that 
all of his functional impairment has not been considered and his 
back disability has affected every aspect of his life.  In order 
to warrant a higher rating, however, the Veteran's functional 
impairment would have to more closely approximate limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or favorable ankylosis (complete bony fixation) of the entire 
thoracolumbar spine.  The Veteran's description of his associated 
limitations in work activities and activities of daily life are 
consistent with the range of motion reported by the April 2005 
examiner.  Indeed, if the measured range of motion were 
considered alone, a lower rating would be warranted.  The Veteran 
has not explained how his measured forward flexion of 96 degrees 
is actually the functional equivalent of limitation of forward 
flexion to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  The Board finds that there is no 
support in the objective medical evidence for the Veteran's 
assertions regarding his functional limitation.  

Hypertension

In the August 2005 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
hypertension, pursuant to DC 7101, effective April 1, 2005.  

Under DC 7101, a zero percent rating is assignable where the 
criteria for at least the 10 percent level are not met.  A 10 
percent rating is assigned where diastolic pressure is 
predominantly 100 or more, or; systolic pressure is predominantly 
160 or more, or; as the minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  A 40 percent rating 
requires diastolic pressure predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, DC 7101.  

On VA examination in April 2005, it was noted that the Veteran's 
high blood pressure is controlled on medication.  Blood pressure 
in the left arm was 120/84 and repeated 122/84.  Blood pressure 
in the right arm was 118/82.

Based on these findings, the Board finds that the criteria for an 
initial compensable rating for the Veteran's service-connected 
hypertension are not met.  Diastolic pressure is not 
predominantly 100 or more and systolic pressure is not 
predominantly 160 or more.  The Veteran is on continuous 
medication for control of hypertension.  Regarding a history of 
diastolic pressure predominantly 100 or more, in light of the 
short period between release from service and the filing of the 
current claim, the Board has reviewed the service treatment 
records to determine whether the Veteran has such a history.  
While the blood pressure readings contained in the ten volumes of 
service treatment records will not be exhaustively listed here, 
the Board has found only occasional diastolic readings of 100 or 
more.  This certainly is not the predominant reading.  An 
instructive sample of readings are contained in the Veteran's 
dental history records.  Those include readings taken once per 
year from 1990 to 2003.  Significantly, none of those readings is 
above 90.  An adult preventive and chronic care flow sheet 
contains readings in the four years leading to the Veteran's 
discharge.  Each of those diastolic readings is in the 70s.  

The Board has considered the Veteran's assertions regarding 
entitlement to a compensable rating; however, he has pointed 
primarily to the medical evidence and contended that his 
diastolic pressure is predominantly 100 or more.  As discussed 
above, there is no support for the Veteran's assertions in the 
objective medical evidence of record.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, neither disability has changed 
significantly and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, both sets of criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease of the lumbar spine is denied. 

Entitlement to an initial compensable rating for hypertension is 
denied.


REMAND

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the Veteran's service connection claim for a 
chronic sinus/nasal disorder (claimed as sinusitis), the Board 
notes that service treatment records reveal ongoing complaint of 
symptoms related to the Veteran's nose and sinuses.  A March 1988 
report shows complaint of chronic recurrent sinus congestion, 
with an assessment of chronic congestion.  Nasal congestion was 
noted in an October 1991 assessment.  An August 1993 military 
sick call records complaints including rhinorrhea.  It was noted 
that the Veteran had chronic nasal problems but denied a history 
of recurrent fall/late summer allergies.  The diagnosis was 
allergic rhinitis.  Those records also show a diagnosis of 
sinusitis secondary to seasonal allergic rhinitis in September 
1993.  Allergy testing in October 1994 reveals positive skin 
tests for grasses, mites, pigweed and sage.  The assessment was 
perennial rhinitis, primarily non-allergic, but with a seasonal 
allergic component to grasses and weeds.  A January 1995 
assessment shows a questioned diagnosis of sinusitis.  A March 
1995 assessment shows a diagnosis of allergic rhinitis.  An April 
1999 dental patient medical history shows a report of hay fever 
and year-round sinus problems.  The results of an August 1999 
sleep study included problem nasal congestion.  An August 2003 
report shows a diagnosis of sinusitis.

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The Veteran was afforded a VA examination in April 2005.  
However, even though the examiner noted that he reviewed the 
service records, he noted in-service diagnoses only on two 
occasions, in January 1995 and in August 2003, with a diagnosis 
of sinusitis.  The examiner noted that the Veteran now complains 
of daily yellow to white nasal drainage, and uses nasal spray, 
decongestant, and antihistamine, on a daily basis.  He also noted 
a sinus headache on a weekly basis.  The examiner noted a normal 
examination of the sinuses with no acute sinusitis.  Instead, the 
diagnosis was chronic rhinorrhea with seasonal allergic rhinitis.  
The examiner did not provide an opinion as to the etiology of 
either diagnosed condition.  

Thus, the evidence demonstrates that the Veteran currently is 
diagnosed with sinus/nasal disorders, an allergic disorder and a 
chronic nonallergic disorder, either or both of which may be 
related to service.  

Diseases of allergic etiology may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so existent, 
a comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability during 
service may not be disposed of routinely as natural progress nor 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2009).

As the Veteran has persistent symptoms of sinus/nasal disability, 
as well as current diagnoses which may be related to similar 
symptoms and diagnoses in service, the Board finds that an 
examination is necessary.

With respect to the Veteran's initial compensable rating claim 
for GERD, the Board notes that VA regulations provide that 
certain coexisting diseases of the digestive system do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding; and, instead, a single evaluation must be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  

The Board notes that the Veteran has a service history that 
includes diagnoses of numerous digestive disorders, including 
peptic ulcer disease, esophagitis, and gastritis.  The grant of 
service connection specifically includes gastroesophageal reflux 
disease and peptic ulcers.  

Thus, it would appear that other applicable codes may permit 
assignment of a compensable rating.  For instance, DC 7305 
governing duodenal ulcers, includes a 10 percent rating where 
there are mild symptoms recurring once or twice yearly.  The 
April 2005 examiner reported a daily epigastric burning 
sensation, often times present before meals or in between meals.  
However, the examiner did not include findings as to whether any 
ulcers are now present.  DC 7307, applicable to hypertrophic 
gastritis (identified by gastroscope), includes a 10 percent 
rating for a chronic condition with small nodular lesions, and 
symptoms.  Service records confirm the presence of gastritis by 
gastroscope in 2004.  The April 2005 examiner did not confirm the 
presence of lesions by gastroscope currently.  As the Veteran has 
symptomatology that may permit a compensable rating under other 
applicable diagnostic codes, if specific findings are confirmed 
by testing, the Board finds that a VA examination is necessary.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for GERD and/or for a chronic sinus/nasal 
disorder since his service separation.  
Obtain all VA treatment records that have not 
been obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not been 
obtained already.  A copy of any response, to 
include a negative reply and any records 
obtained, should be included in the claims 
file.

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current chronic sinus/nasal 
disorder.  The claims file must be made 
available to the examiner for review.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner should identify the 
appropriate diagnoses and provide an opinion 
as to whether any of the current diagnoses 
represent congenital conditions.  If not 
found to be congenital, the examiner should 
state whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any identified disorder predated active 
service.  For any disorder found to have 
predated active service, the examiner should 
state whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that such disorder worsened during service 
beyond its natural progression and identify 
the nature and extent of such worsening.  For 
any condition found not to be congenital, or 
otherwise to have predated service, the 
examiner should state whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that such disorder is 
related to active service.  A complete 
rationale must be provided for any opinion(s) 
expressed.

2.  Schedule the Veteran for a VA examination 
to determine the current degree of severity 
of his service-connected GERD and peptic 
ulcer disease.  The claims file must be 
made available to the examiner for 
review.  The examiner should include a 
report of all current symptomatology 
associated with the service-connected 
disorder, and should determine specifically 
whether any ulcers are present, and determine 
by gastroscope whether hypertrophic gastritis 
is present.  

3.  Thereafter, readjudicate the claims for 
an initial compensable rating for GERD with 
peptic ulcers and for service connection for 
a chronic sinus/nasal disorder.  If the 
benefits sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


